DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 5, 6, 7, 8, 9, 10, 14, 16, 17, 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lagadec (US Pub. 5,596,951) in view of Kleinsasser (US Pub. 2005/0211181 A1) and further in view of Borcherding (US Pub. 4,177,762).
	Regarding claim 1, Lagadec discloses a biosecurity livestock floor system (Fig. 1) comprising: 

a confinement area floor; wherein the confinement area floor is configured to support at least one livestock (Fig. 1, the confinement area can be defined as the area that the livestock stands on which is the floor deck assembly as described above); 
wherein the confinement area floor comprises of at least one confinement area floor panel (Fig. 1, grating 112); 
wherein the confinement area floor panel is supported by the floor deck assembly (Fig.1 , grating 112 are both supported by the floor deck assembly as described above).
However, Lagadec does not define a confinement area. This limitation is taught by Borcherding. Borcherding teaches: 
A farrowing crate comprising a confinement area (Col. 2, lines 35-42, “side panels 14 and 16 includes a rectangular-shaped frame that has vertically extending spaced apart uprights 32 joined at their ends by horizontal parallel spaced-apart members 34. Extending vertically across the horizontal members 34 are a plurality of spaced-apart vertically extending bars 36 each of which has a curved or flared end portion 38 that extends inwardly”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the confinement area. Doing so would prevent the animal from leaving the confinement area floor system (Borcherding, Col. 1, lines 1-9).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the bio-waste containment pit of Kleinsasser to collect waste (Pg. 2, [0051], “allow waste to fall through the flooring into the pit for collection”).
Regarding claim 2, Lagadec discloses a floor deck assembly but does not disclose a shelf configured to receive the floor deck assembly. However, this limitation is taught by Kleinsasser. Kleinsasser teaches of a shelf (Fig. 3, concrete walls 12) that support a floor deck assembly. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the shelf of Kleinsasser to create a base for the floor deck assembly to rest on in order to form the pit.
Regarding claim 4, Lagadec discloses the claimed invention in addition to:
wherein the at least one floor panel is connected to the floor deck assembly (Fig. 1, grating 112, 114 is connected to floor beam assembly comprising chord elements 11a, 11b and transverse elements 110). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the safety area of Borcherding. Doing so would provide a bio-secure area for the baby livestock to feed in a safe manner (Borcherding, Col. 1, lines 1-9).
Regarding claim 5, Lagadec does not disclose a nursery panel. However, this limitation is taught by Borcherding. Borcherding teaches of a nursery panel (Fig. 1, support panel 24); 
wherein the at least one nursery panel is configured to contain livestock within the system (Fig. 1, support panel 24 in conjunction with side divider panel fully enclose the safety area and would prevent an animal from escaping).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor system of Lagadec to include the nursery panel of Borcherding. Doing so would keep feeding piglets safe and prevent them from escaping (Borcherding, Abstract).
Regarding claim 6, Lagadec does not disclose a confinement crate. However, this limitation is taught by Borcherding, who teaches of a confinement crate comprising a confinement area (Col. 2, lines 35-42, “side panels 14 and 16 includes a rectangular-shaped frame that has vertically extending spaced apart uprights 32 joined at their ends by horizontal parallel spaced-apart members 34. Extending vertically across the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the confinement crate of Borcherding because without a means of restraining the animal, it would be free to roam (Borcherding, Abstract).
Regarding claim 7, Lagadec does not disclose a feeder. However, this limitation is taught by Kleinsasser, who teaches of “a feeder [that] is located at the front wall for supplying feed to the sow when standing and includes a hopper mounted on a front gate outside the crate for and a trough for receiving feed discharged from the hopper” (Abstract, lines 3-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the feeder of Kleinsasser so that the livestock would be able to eat (Kleinsasser, Abstract, lines 4-5).
Regarding claims 8 and 9, Lagadec does not disclose use of a water tree. However, Kleinsasser teaches of a water tree (Pg. 3, section [0053], lines 6-8, “water nipple 33 can be actuated by the animal to discharge water into the trough from a water supply“).	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagadec to include the water tree of Kleinsasser so that the livestock can drink water.
claim 10, Lagadec does not disclose use of a heat lamp. However, this limitation is taught by Kleinsasser, who teaches that “The piglet flooring may also be
perforated with openings and/or slots and may be heated as is well known to one skilled in the art” (Pg. 2, [0051], lines 10-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lagadec to include the heating element of Kleinsasser to keep the livestock warm if the climate necessitates it.
Regarding claim 14, Lagadec discloses at least one confinement area floor panel further comprises holes configured to allow air and bio-waste to pass through the holes (Fig. 1, grating 112,114 are slotted and will allow matter to pass through).
Regarding claim 16, Lagadec does not disclose a safety area or a confinement area. However, this limitation is taught by Borcherding, who teaches of:
A safety area positioned adjacent the containment area (Fig. 1, containment area is defined by area between side panels 14 and 16. Safety area is defined by area between side panel 14 and side divider panel 25);  49BW Docket No. 25106.0011 
wherein the safety area is configured to house offspring of the livestock contained within the confinement area (It is known within the art that farrowing crates are used to house livestock and their offspring).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the farrowing crate comprising a safety area of Borcherding. Doing so would provide a bio-secure area for the baby livestock to feed in a safe manner 
Regarding claim 17, Lagadec in view of Kleinsasser discloses a floor deck assembly positioned above a containment pit but does not disclose a confinement area. However, the limitation of a confinement area is taught by Borcherding, who teaches of a farrowing crate for housing livestock. The farrowing crate of Borcherding acts as a confinement area comprising “side panels 14 and 16 includes a rectangular-shaped frame that has vertically extending spaced apart uprights 32 joined at their ends by horizontal parallel spaced-apart members 34. Extending vertically across the horizontal members 34 are a plurality of spaced-apart vertically extending bars 36 each of which has a curved or flared end portion 38 that extends inwardly” (Col. 2, lines 35-42).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck and containment pit assembly of Lagadec in view of Kleinsasser to include the confinement area of 
Borcherding to create a means for containing an animal while at the same time creating a bio-secure apparatus (Borcherding, Abstract).
Regarding claim 23, Lagadec discloses a livestock floor system comprising:
a floor deck assembly; wherein the floor deck assembly is comprised of a plurality of floor beams and a plurality of stiffeners (Fig. 1, floor deck assembly is comprised of transverse elements 113 and chord elements 11a,11b); 
a confinement area floor; the confinement area floor configured to enclose a bottom of the confinement area (Fig. 1 depicts confinement area floor); 

wherein the confinement area floor comprises of at least one confinement area floor panel (Fig. 1, grating 112);
wherein the confinement area floor panel is supported by the floor deck assembly (Fig. 1, grating 112 is connected to floor beam assembly comprising chord elements 11a, 11b and transverse elements 110); 
a safety area floor; the safety area floor configured to enclose a bottom of the safety area; wherein the safety area floor comprises of at least one safety area floor panel;  (Fig. 1, grating 114); 
wherein the safety area floor panel is supported by the floor deck assembly (Fig. 1, grating 114 is connected to floor beam assembly comprising chord elements 11a, 11b and transverse elements 110); 
wherein the safety area floor comprises of at least one safety area floor panel (Fig. 1, grating 114); 51BW Docket No. 25106.0011
wherein the safety area floor is configured to support a plurality of livestock in the safety area (It is known within the art that floors for supporting animals are used to house livestock and their offspring).
Lagadec does not teach of a confinement or safety area. However, these limitations are taught by Borcherding. Borcherding teaches of a confinement area (Col. 2, lines 35-42, defined as the space between side panels 14 and 16. “Side panels 14 and 16 includes a rectangular-shaped frame that has vertically extending spaced apart 
a safety area (Fig. 1, safety area is defined by space between side panel 14 and side divider panel 25). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor system of Lagadec to include the confinement and safety areas of Borcherding. Doing so would prevent a sow from leaving the floor assembly and also keep feeding piglets safe (Borcherding, Abstract, lines 1-2).
Lagadec does not disclose a containment pit. However, Kleinsasser teaches of a bio-waste containment pit wherein the bio-waste containment pit includes a bottom and a sidewall (Pg. 2, [0050], lines 4-6, “farrowing crate 10 is mounted over a pit 11 formed by concrete walls 12 and a concrete floor 13 defining an alleyway 14 at the front of the crate 10”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the containment pit of Kleinsasser to collect waste (Pg. 2, [0051], “allow waste to fall through the flooring in to the pit for collection”).
Regarding claim 24, Lagadec does not disclose a nursey panel. However, this limitation is taught by Borcherding. Borcherding teaches of a nursery panel (Fig. 1, support panel 24); 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor system of Lagadec to include nursery panel of Borcherding. Doing so would keep feeding piglets safe and prevent them from escaping (Borcherding, Abstract, lines 1-2). 
Regarding claim 25, Lagadec discloses:
a floor deck assembly; wherein the floor deck assembly is comprised of a plurality of floor beams and a plurality of stiffeners (Fig. 1, floor deck assembly is comprised of transverse elements 113 and chord elements 11a,11b);  
a confinement area floor; the confinement area floor configured to enclose a bottom of the confinement area (Fig. 1 depicts confinement area floor);  
wherein the confinement area floor is configured to support a livestock in the confinement area (It is known within the art that floors for supporting animals are used to house livestock and their offspring); 
wherein the confinement area floor comprises of at least one confinement area floor panel (Fig. 1, grating 112);52BW Docket No. 25106.0011 
wherein the confinement area floor panel is supported by the floor deck assembly(Fig. 1, grating 112 is connected to floor beam assembly comprising chord elements 11a, 11b and transverse elements 110);

wherein the safety area floor is configured to support a plurality of livestock in the safety area (It is known within the art that floors for supporting animals are used to house livestock and their offspring).
wherein the safety area floor panel is supported by the floor deck assembly (Fig. 1, grating 114 is connected to floor beam assembly comprising chord elements 11a, 11b and transverse elements 110).
Lagadec does not teach of a confinement or safety area. However, these limitations are taught by Borcherding. Borcherding teaches of a confinement area (Col. 2, lines 35-42, defined as the space between side panels 14 and 16. “Side panels 14 and 16 includes a rectangular-shaped frame that has vertically extending spaced apart uprights 32 joined at their ends by horizontal parallel spaced-apart members 34. Extending vertically across the horizontal members 34 are a plurality of spaced-apart vertically extending bars 36 each of which has a curved or flared end portion 38 that extends inwardly”); 
a safety area (Fig. 1, safety area is defined by space between side panel 14 and side divider panel 25);
a confinement crate (Farrowing crates are known in the art to confine animals). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor system of Lagadec to include the confinement crate and safety areas of Borcherding. Doing so would prevent 
Lagadec does not disclose a containment pit. However, Kleinsasser teaches of a bio-waste containment pit wherein the bio-waste containment pit includes a bottom and a sidewall (Pg. 2, [0050], lines 4-6, “farrowing crate 10 is mounted over a pit 11 formed by concrete walls 12 and a concrete floor 13 defining an alleyway 14 at the front of the crate 10”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec to include the containment pit of Kleinsasser to collect waste (Pg. 2, [0051], “allow waste to fall through the flooring into the pit for collection”).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lagadec in view of Kleinsasser and Borcherding as applied to claim 1 above and further in view of Helmy (US Pub. 5,813, 365).
Regarding claim 3, Lagadec in view of Kleinsasser and Borcherding does not disclose a floor plate. However, this limitation is taught by Helmy, who teaches of:
a floor plate (Fig. 22, clip 64);
wherein the floor plate is attached to an end of the floor beam by an interlock in the floor beam (Fig. 1, interconnecting element 38 connects to clip 64. Clip 64 is not labeled in this figure.);
wherein the floor plate is configured to support the floor beam (Fig. 22, the clip 64 has a bottom surface that the interconnecting element 38 rests on).

Regarding claim 18, Lagadec discloses a floor beam assembly comprised of a plurality of floor beams and a plurality of stiffeners (Fig. 1, floor beam assembly is comprised of transverse elements 113 interconnected with chord elements 11a and 11b); and a plurality of floor plates . Lagadec in view of Kleinsasser and Borcherding does not disclose a floor plate. However, this limitation is taught by Helmy, who teaches of:
a floor plate (Fig. 22, clip 64);
wherein the floor plate is attached to an end of the floor beam by an interlock in the floor beam (Fig. 1, interconnecting element 38 connects to clip 64. Clip 64 is not labeled in this figure.);
wherein the floor plate is configured to support the floor beam (Fig. 22, the clip 64 has a bottom surface that the interconnecting element 38 rests on).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagadec in view of Kleinsasser and Borcherding to include the floor plate of Helmy. Doing so would interlock the stiffeners to the shelf of the bi-waste containment pit (Col. 2, lines 35-65).

Claims 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lagadec in view of Kleinsasser and Borcherding as applied to claim 1 above and in further view of Romney (US Pub. 2018/0064060 A1).
Regarding claim 11, Lagadec in view of Kleinsasser and Borcherding does not disclose at least one sensor configured to detect at least one environmental condition of the floor system. However, this limitation is taught by Romney, who teaches of at least one sensor configured to detect at least one environmental condition of the confinement crate system (Pg. 5, [0048] lines 9-11, “the sensing module 228 may transmit sensory information including without limitation temperature, humidity, odor, and ventilation”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagadec in view of Kleinsasser and Borcherding to include the sensor of Romney to enable the invention to monitor the conditions of the system (Romney, [0048], lines 1-4).
Regarding claim 12, Lagadec in view of Kleinsasser and Borcherding does not disclose a hardware management system configured to respond to data inputs. However, this limitation is taught by Romney, who teaches of a hardware management system configured to respond to input data and cause an output (Pg. 5, [0048] lines 14-18, “In various embodiments the sensory module 228 output is transmitted to the User, Attendant, and/or other designated recipient via a receiving device such as, without limitation, a cell phone, a smart phone, a computer, a tablet, or other receiving device”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagadec in view of Kleinsasser and Borcherding to include the hardware management system of Romney 
Regarding claim 13, Lagadec in view of Kleinsasser and Borcherding does not disclose an application. However, this limitation is taught by Romney, who teaches of an application installed on an electronic device and controlled via a user interface (Pg. 8, [0076] lines 1-6, “The communication module 510 sometimes comprises an application directed to a smartphone, tablet, or other device that enables the User and/or authorized others to register, reserve an enclosure 200, request specialized services, monitor the animal and perform other functions remotely”); and an application is wireless connected to a hardware management system and configured to wirelessly control the hardware management system (Pg. 7, [0075], lines 1-7, “In some embodiments any module herein engages in Inter-module communication and comprises at least one of wireless communication channels and hardwire connectivity to the internet with its own unique Internet Protocol (IP) address. In this context any module may be a Thing, uniquely addressed and controlled in the Internet of Things by the communications module 510 apparatus”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lagadec in view of Kleinsasser and Borcherding to include the wireless application of Romney to enable the invention to monitor the conditions of the system (Romney, [0077], lines 7-12).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lagadec in view of Kleinsasser and Borcherding as applied to claim 1 above and further in view of McGregor (US Pub. 2004/0255870 A1).
Regarding claim 21, Borcherding discloses a safety area (Fig. 1, safety area is defined by space between side panel 14 and side divider panel 25). However, Lagadec in view of Kleinsasser and Borcherding does not disclose a safety area floor panel or at least one interlock.
McGregor teaches of a floor comprising at least one safety area floor panel (Fig. 1, flooring system 10 is comprised of a plurality of floor panels 18);
wherein the at least one safety area floor panel comprises at least one interlock (Page 2, [0020], lines 5-7, “Each of the panels 18 includes spaced apart laterally projecting hooked shaped flanges 20 and 22 which are disposed on opposite sides of the panels); 
wherein the at least one interlock allows the connecting of two or more safety area floor panels (Fig. 1, shows a plurality of floor panels 18 connected together);  50BW Docket No. 25106.0011
wherein the plurality of safety area floor panels share a common beam (Fig. 1, shows two floor panels 18 both supported by T-shaped rail 14).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec in view of Kleinsasser and Borcherding to include the modular floor panels and interlocks of McGregor. Doing so would enable the replacement of floor panels in case of damage (McGregor, [0001], line 10).
claim 22, Borcherding discloses a safety area (Fig. 1, safety area is defined by space between side panel 14 and side divider panel 25) for the same reason as disclosed in claim 4 above. Lagadec in view of Kleinsasser and Borcherding does not disclose a safety area floor panel interlocking.
McGregor teaches of a floor comprising at least one safety area floor panel (Fig. 1, flooring system 10 is comprised of a plurality of floor panels 18);
wherein the at least one safety area floor panel interlocks with a safety area floor panel of an adjacent biosecurity livestock floor system creating a continuous row of biosecurity livestock floor systems (Fig.1, a biosecurity livestock floor system could be defined by a plurality of a minimum of two panels interconnected. McGregor shows at least twelve floor panels 18 that could be considered to comprise multiple systems.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the floor deck assembly of Lagadec in view of Kleinsasser and Borcherding to include the modular floor panels of McGregor. Doing so would enable the replacement of floor panels in case of damage (McGregor, [0001], line 10).
Allowable Subject Matter
Claims 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 5712701477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENRY HOOPER MUDD/Examiner, Art Unit 4174                                                                                                                                                                                                        
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4100